[Cite as State v. Fischer, 2012-Ohio-3665.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.       26110

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
LONDEN K. FISCHER                                    COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 01 06 1593

                                  DECISION AND JOURNAL ENTRY

Dated: August 15, 2012



        WHITMORE, Presiding Judge.

        {¶1}     Defendant-Appellant, Londen Fischer, now appeals from the judgment of the

Summit County Court of Common Pleas. This Court affirms.

                                                 I

        {¶2}     In 2002, a jury convicted Fischer of aggravated robbery, two counts of aggravated

burglary, felonious assault, having a weapon while under disability, and five firearm

specifications. The court sentenced Fischer to a total of 14 years in prison, comprised of eight

years on the aggravated robbery count, three years on the firearm specification arising from one

of the aggravated burglary counts, and three years on the firearm specification arising from the

weapon under disability count. The court did not impose a sentence for the three remaining

firearms specifications, as it indicated that they merged into the two specifications on which

Fischer was sentenced. Fischer appealed, and this Court affirmed his convictions. State v.

Fischer, 9th Dist. No. 20988, 2003-Ohio-95.
                                                  2


         {¶3}   In 2008, Fischer filed a motion for resentencing based on a defective post-release

control notification. The trial court resentenced Fischer, and he appealed. Although this Court

addressed two assignments of error stemming from Fischer’s resentencing, we rejected his

remaining arguments because Fischer had already appealed from his underlying convictions.

State v. Fischer, 181 Ohio App.3d 758, 2009-Ohio-1491 (9th Dist.). Fischer’s appeal ultimately

resulted in the issuance of State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, in which the

Ohio Supreme Court held that a post-release control error only voids a sentence in part and the

doctrine of res judicata applies with respect to the remainder of the sentence. The Supreme

Court concluded that Fischer’s first direct appeal flowed from a final judgment and affirmed this

Court’s decision in Fischer’s second appeal. Fischer at ¶ 33-40.

         {¶4}   In 2011, Fischer filed a motion to vacate the three-year sentence he received on

the firearm specification linked to his weapon under disability conviction. Fischer argued that,

under Former R.C. 2929.14(D)(1), he was not statutorily eligible for the imposition of a sentence

on that particular specification. Accordingly, he argued that his sentence was void and asked the

trial court to vacate his three-year sentence on the offending specification. The trial court agreed

that no authority for a sentence on the firearm specification existed and vacated it as void. The

court then imposed a three-year sentence on the firearm specification linked to Fischer’s

aggravated robbery count. Previously, no sentence had issued on that specification because it

had merged with two other specifications on which Fischer was originally sentenced; the

specifications linked to one of his aggravated burglary counts and his weapon under disability

count.    Consequently, while the court vacated the prison term linked to the offending

specification, the end result was that Fischer still received a 14 year sentence.
                                                  3


          {¶5}   Fischer now appeals from his sentence and raises one assignment of error for our

review.

                                                  II

                                        Assignment of Error

          THE TRIAL COURT ERRED WHEN IT IMPOSED A FIREARM
          SPECIFICATION THAT WAS PREVIOUSLY MERGED, IN VIOLATION OF
          ARTICLE I, SECTION 10 AND THE FIFTH AND FOURTEENTH
          AMENDMENTS TO THE UNITED STATES CONSTITUTION AND
          ARTICLE I, SECTIONS 10 AND 16 OF THE OHO (sic) CONSTITUTION.

          {¶6}   In his sole assignment of error, Fischer argues that the trial court erred when it

imposed a three year sentence on him for a previously merged firearm specification. We

disagree.

          {¶7}   “Where a trial court fails to impose a sentence in accordance with statutorily

mandated terms, it is void.” State v. Harris, Slip Opinion No. 2012-Ohio-1908, ¶ 7. It is a

“well-established principle that a court acts contrary to law if it fails to impose a statutorily

required term as part of an offender’s sentence.” Id. at ¶ 15. Post-Fischer, the Ohio Supreme

Court’s inclination has been to treat only the offending portion of a defendant’s sentence as void

and to limit the scope of relief to the correction of the illegal portion of the sentence. Id. at ¶ 17-

18; Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, at ¶ 24-27. See also State v. Saxon, 109 Ohio

St.3d 176, 2006-Ohio-1245.

          {¶8}   As previously explained, the trial court originally sentenced Fischer on two of his

firearm specifications. The first specification was linked to one of his aggravated burglary

counts, which arose from acts Fischer committed on June 24, 2001. The second specification

was linked to his weapon under disability count, which occurred “on or about June 2001.”

Fischer’s three remaining specifications, all of which were linked to counts that occurred on June
                                                4


25, 2001, were merged with the foregoing two specifications. At the time of the commission of

Fischer’s offenses, R.C. 2929.14(D)(1)(e) provided:

       The court shall not impose any of the prison terms described in division (D)(1)(a)
       of this section * * * upon an offender for a violation of * * * section 2923.13 of
       the Revised Code unless all of the following apply:

       (i) The offender previously has been convicted of aggravated murder, murder, or
       any felony of the first or second degree.

       (ii) Less than five years have passed since the offender was released from prison
       or post-release control, whichever is later, for the prior offense.

Fischer violated R.C. 2923.13 (having a weapon under disability), and the court imposed a three

year prison term upon him pursuant to R.C. 2929.14(D)(1)(a). The State concedes, and the

record reflects, that the trial court lacked authority to issue that three year prison term because

Fischer did not meet the requirements of R.C. 2929.14(D)(1)(e), as set forth above.             By

sentencing Fischer to a prison term for which he was statutorily ineligible, the court exceeded its

authority and imposed a sentence that was contrary to law. See Colegrove v. Burns, 175 Ohio St.

437, 438 (1964). Therefore, that portion of Fischer’s sentence was void. Harris at ¶ 17-18;

Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, at ¶ 24-27.

       {¶9}    Apart from vacating the offending portion of Fischer’s sentence, the court also

imposed a prison term for one of the firearm specifications that had previously been merged.

Fischer’s original sentence contained three firearm specifications that the court merged. Those

specifications were linked to a count of aggravated robbery, a count of felonious assault, and one

of the counts of aggravated burglary. All three specifications arose from acts Fischer committed

on June 25, 2001. After vacating the three-year prison term discussed above, the trial court

imposed a three-year prison term for the firearm specification linked to Fischer’s aggravated

robbery count. In essence, the trial court substituted a new three-year prison term on another

specification for the offending three-year prison term it was forced to vacate as void. Fischer
                                                 5


argues that the trial court lacked authority to do so as its jurisdiction was limited to vacating the

void portion of his sentence. We do not agree.

       {¶10} Former R.C. 2929.14 provided as follows:

       Except as provided in division (D)(1)(e) of this section, if an offender who is
       convicted of or pleads guilty to a felony also is convicted of or pleads guilty to a
       specification of the type described in section * * * 2941.145 of the Revised Code,
       the court shall impose on the offender * * * [a] prison term of three years * * *.

Former R.C. 2929.14(D)(1)(a)(ii).       Moreover, the statute required offenders to serve any

mandatory prison terms imposed pursuant to subsection (D)(1)(a) consecutively to any other

mandatory prison terms imposed as well as consecutively to any prison term imposed for their

underlying crime(s). Former R.C. 2929.14(E)(1)(a). The only exception was that a court could

not “impose more than one prison term on an offender under [R.C. 2929.14](D)(1)(a) * * * for

felonies committed as part of the same act or transaction.” Former R.C. 2929.14(D)(1)(b).

Accordingly, unless two or more firearm specifications were committed as part of the same act

or transaction, Former R.C. 2929.14 required a trial court to impose three year prison terms for

each specification and to run each term consecutively.

       {¶11} The trial court originally sentenced Fischer on two firearm specifications: the

specification linked to the aggravated burglary count that occurred on June 24, 2001, and the

specification linked to the weapon under disability count that occurred “on or about June 2001.”

The court then merged Fischer’s three remaining specifications, all of which were linked to

counts that occurred on June 25, 2001, into those two specifications. The only way in which the

court could have sentenced Fischer on two of his specifications was if it found that Fischer’s

offenses were not “committed as part of the same act or transaction.”                 Former R.C.

2929.14(D)(1)(b). At the time of Fischer’s original sentence, therefore, the court had determined
                                                 6


that his offenses arose from different acts or transactions.        Fischer never challenged that

determination on appeal.

       {¶12} The court’s vacation of Fischer’s three-year prison term raised the issue of

whether his other firearm specifications could remain merged now that only one prison term on a

firearm specification survived; the specification linked to the aggravated burglary that took place

on June 24, 2001. Per Former R.C. 2929.14, the trial court was statutorily obligated to impose a

three-year prison term for each specification and to run each term consecutively unless the

felonies to which the specifications were attached arose from the same act or transaction. See

Former R.C. 2929.14(D)(1)(a)(ii), 2929.14(D)(1)(b), and 2929.14(E)(1)(a). As with the weapon

under disability specification Fischer first brought to the court’s attention, the court’s failure to

follow the statutorily mandated terms of Former R.C. 2929.14 for Fischer’s other specifications

would have resulted in another portion of Fischer’s sentence being void. See Harris, 2012-Ohio-

1908, at ¶ 14-18; State v. Cole, 4th Dist. No. 09CA16, 2010-Ohio-4774, ¶ 8 (“Because the trial

court failed to impose the mandatory three-year prison term for one of the firearm specifications,

the sentence (or lack thereof) for that specification is void.”). Moreover, the trial court already

had determined at the time of Fischer’s original sentencing that not all of Fischer’s charges arose

from the same act or transaction.

       {¶13} When a defendant’s sentence is void due to a trial court’s failure to include a

mandatory term, the court has jurisdiction to conduct a resentencing to impose the mandatory

term. Harris at ¶ 17-18. The trial court here left intact the prison terms for all of Fischer’s

underlying offenses.    It also left intact the three-year prison term Fischer received on the

specification to the aggravated burglary count that arose from conduct occurring on June 24,

2001. The court then imposed a three-year prison term for the firearm specification linked to
                                                 7


Fischer’s aggravated robbery count because that count arose from conduct that occurred on June

25, 2001. The two other firearm specifications arising from conduct that occurred on June 25,

2001, merged with that sentence. In short, the trial court sentenced Fischer to two mandatory

three-year prison terms for conduct in which he engaged on June 24, 2001, and June 25, 2001.

In so doing, the court acted within its jurisdiction to issue a sentence that conformed to the

statutorily mandated terms that existed at the time Fischer committed his offenses.

       {¶14} Fischer argues that the trial court lacked authority to sentence him in the manner

that it did because, unlike the current version of R.C. 2929.14, Former R.C. 2929.14 did not

require firearm specifications to be served consecutively to one another. Fischer is mistaken.

Former R.C. 2929.14 contained the same requirement for consecutive sentences that the current

version of the statute contains. See R.C. 2929.14(D)(1)(a); Former R.C. 2929.14(E)(1)(a). He

also argues that the trial court erred because it relied upon certain other provisions from the

current version of R.C. 2929.14. The trial court did partially rely upon the current version of the

statute to reach the result in this matter.          In particular, the court relied upon R.C.

2929.14(B)(1)(g), the content of which was not in effect at the time Fischer committed his

offenses. Even so, this Court will affirm a trial court’s legally correct judgment on other

grounds. State v. Smead, 9th Dist. No. 24903, 2010-Ohio-4462, ¶ 16, quoting In re Estate of

Baker, 9th Dist. No. 07CA009113, 2007-Ohio-6549, ¶ 15 (“[A]n appellate court shall affirm a

trial court’s judgment that is legally correct on other grounds, that is, one that achieves the right

result for the wrong reason, because such an error is not prejudicial.”). The mandatory language

contained in Former R.C. 2929.14 supports the result in this matter. Fischer’s sole assignment of

error is overruled.
                                                 8


                                                III

       {¶15} Fischer’s sole assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                      BETH WHITMORE
                                                      FOR THE COURT



CARR, J.
DICKINSON, J.
CONCUR.
                                         9


APPEARANCES:

ADAM VAN HO, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.